Citation Nr: 0703654	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-04 048	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tension type cephalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

The veteran's case was remanded to the RO for additional 
development in February 2006.  The case is again before the 
Board for appellate review.

The veteran's representative has argued that a January 2006 
informal hearing presentation (IHP) represented a claim for 
an increased rating for the veteran's service-connected 
tension type cephalgia if it was not considered a timely 
filed substantive appeal.  For the reasons that follow the 
Board has determined that the IHP was not a timely filed 
substantive appeal and therefore the claim of entitlement to 
an increased rating for tension type cephalgia is referred to 
the RO.


FINDINGS OF FACT

1.  On January 22, 2002, the RO awarded a 10 percent 
disability rating for tension type cephalgia separate from a 
20 percent rating that had previously been assigned for 
cervical spine disability with headaches.  The veteran was 
denied increased ratings for residuals of fracture of C2 and 
displacement of C1 and for scars of the forehead.  Notice of 
the decision was mailed to the veteran on January 30, 2002.

2.  A notice of disagreement with the denial of higher 
ratings for scarring and for cervical spine disability was 
received from the veteran's representative on January 30, 
2002.

3.  The RO granted an increased rating for scars by way of an 
April 2002 rating decision.  

4.  The RO issued a rating decision dated February 10, 2003, 
in which the veteran was granted an increased rating for 
fracture of C2 and displacement of C1.  The rating assigned 
for tension type cephalgia was continued.  A statement of the 
case as to the issue of an increased rating for residuals of 
a fracture of C2 and displacement of C1 was mailed by the RO 
to the veteran on February 10, 2003.  

5.  A VA Form 9 as to the issue of entitlement to an 
increased rating for tension type cephalgia among other 
issues was received from the veteran on February 18, 2003.  
The veteran averred that the frequency and intensity of his 
headaches warranted a higher rating.  

6.  A statement of the case as to the issue of entitlement to 
an increased rating for tension type cephalgia was mailed to 
the veteran on November 30, 2004.  

7.  In lieu of a substantive appeal the veteran's 
representative submitted an informal hearing presentation 
dated January 13, 2006, with regard to the issue of 
entitlement to an increased rating for tension type 
cephalgia.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal with 
respect to the issue of entitlement to a higher rating for 
tension type cephalgia.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302, 20.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).  

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  The veteran was initially 
awarded a 10 percent rating for cephalgia in a January 2002 
rating decision.  He did not submit a notice of disagreement 
as to that issue until the RO continued the disability rating 
assigned by a February 10, 2003, rating decision.  The 
veteran filed a VA Form 9 on February 18, 2003, and he 
disagreed with the rating assigned for his service-connected 
cephalgia.  A statement of the case was issued on November 
30, 2004.  The veteran had until January 29, 2005, (60 days 
after issuance of the statement of the case) to file either a 
Substantive Appeal or a request for an extension of time.   

The RO received an informal hearing presentation as to the 
issue of entitlement to an increased rating for cephalgia on 
January 13, 2006, which may be construed to be a substantive 
appeal.  However, this was beyond the time period allowed by 
law, as noted above.  Additionally, there is no indication 
that the veteran timely sought an extension of time to file 
an appeal.  Accordingly, the veteran is statutorily barred 
from appealing the February 2003 decision.  Roy, supra.  

There are instances when, because additional evidence is 
received, a supplemental statement of the case must be 
issued.  If relevant evidence is received within the time 
allowed for filing an appeal, and a supplemental statement of 
the case is required, the claimant will be allowed 60 days 
after issuance of the supplemental statement of the case to 
perfect an appeal, even if the 60-day period extends beyond 
the expiration of the 1-year appeal period.  38 C.F.R. 
§ 20.302(b)(2) (2006); VAOPGCPREC 9-97 (Feb. 11, 1997).  
Nevertheless, in the veteran's case, there does not appear to 
have been any pertinent evidence received during the appeal 
period that required issuance of a supplemental statement of 
the case.  The Board must therefore dismiss the appeal for 
lack of jurisdiction.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


